Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2773 Page 1 of 33



                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


    TODD COURSER,

                Plaintiff,

    v.                                                                     Case No. 1:18-CV-882

    MICHIGAN HOUSE OF                                                      HON. GORDON J. QUIST
    REPRESENTATIVES, et al.,

                Defendants.
                                           /


          OPINION REGARDING DEFENDANTS’ MOTIONS TO DISMISS AND
                PLAINTIFF’S MOTION FOR RULE 37(e) SANCTIONS

                                               I. OVERVIEW

         Plaintiff, Todd Courser, a former member of Michigan’s House of Representatives, claims

that he and his colleague, former Representative Cindy Gamrat, 1 were victims of a political

conspiracy designed to squelch their voices within the Republican Caucus, eventually have them

removed from office, and, as to Courser, subject him to criminal charges, all because they refused

to sign the Republican Caucus Pledge. Courser says that the individual Defendants, Kevin Cotter,

Tim Bowlin, Brock Swartzle, Norm Saari, Edward McBroom, and Hassan Beydoun (collectively

the House Defendants), conspired with Keith Allard, Benjamin Graham, and Josh Cline—three

legislative aides assigned to Courser’s and Gamrat’s staffs 2—and Gamrat’s then-husband, Joe

Gamrat, and his friends, David Horr and Vincent Krell, to conduct illegal surveillance,




1
  Cindy Gamrat now uses the name Cindy Bauer, as referenced in Courser’s First Amended Complaint. For
consistency, the Court will refer to Bauer as Gamrat—the name she used during the events in question.
2
  Courser alleges throughout the amended complaint that Allard, Graham, and Cline were “Defendants’ employees,”
but as Courser admits, Allard, Graham, and Cline were employed by the House, not by the individual Defendants.
(ECF No. 33 at PageID.402.)
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2774 Page 2 of 33


wiretapping, and extortive acts in order to “dig up dirt” on Courser and Gamrat. Courser alleges

that Defendants’ activities gave rise to a host of violations of federal and state laws.

       Reality, as we know from Courser’s and Gamrat’s own admissions, as well as public

hearings and investigations, is much different. In fact, soon after Courser and Gamrat took office,

Allard, Graham, and, to a lesser extent, Cline, began complaining to House leadership staff that

Courser and Gamrat were requiring them to devote House work time to Courser’s and Gamrat’s

political and personal tasks. Complicating matters further, Courser and Gamrat were engaged in

an extramarital sexual relationship, which they hid in plain sight from Allard, Graham, Cline, and

Joe Gamrat. The affair led to the now well-known “inoculate the herd” conversation between

Courser and Graham in May of 2015 and Graham’s recording of the conversation; Courser’s

subsequent false-flag-gay-sex email to his constituents; the August 7, 2015, Detroit News article

reporting on the affair and Courser’s and Gamrat’s use of public funds to hide it; House

investigations into the matter; and, eventually, Courser’s resignation and Gamrat’s expulsion.

       This is Courser’s second go-around in this Court. In 2016, Courser filed a complaint

against the House Defendants, Allard, Graham, and Cline, and numerous other defendants alleging

violations of federal and state law (Courser I). After several defendants filed motions to dismiss,

and facing an imminent response deadline, Courser amended his complaint and, minutes later,

voluntarily dismissed his complaint. See Courser v. Allard, et al., No. 1:16-CV-1108 (W.D.

Mich.), ECF Nos. 121, 123. Courser returned about eighteen months later, separating his prior

lawsuit into three separate cases, including the instant case against the House Defendants.

       Courser’s First Amended Complaint, which is the subject of this Opinion, like all of

Courser’s prior pleadings in his cases before this Court, is massive—148 pages, 676 paragraphs,

and 18 counts—stretching Federal Rule of Civil Procedure Rule 8(a)(2)’s command that a pleading

contain “a short and plain statement of the claim” to a point beyond all possible recognition.


                                                  2
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2775 Page 3 of 33


Invoking federal law, Courser alleges claims pursuant to 42 U.S.C. §§ 1983 and 1985; the federal

wiretapping act, known as the Electronic Communications Privacy Act, 18 U.S.C. §§ 2510–2522;

the Computer Fraud and Abuse Act, 18 U.S.C. § 1030; the Racketeer Influenced and Corrupt

Organizations Act (RICO), 18 U.S.C. § 1962; and a claim that Article IV, § 16 of the Michigan

Constitution is unconstitutionally vague. Courser alleges state-law claims for violation of the Fair

and Just Treatment Clause of the Michigan Constitution; violation of the Michigan Fraudulent

Access to Computers, Computer Systems, and Computer Networks Act, M.C.L. § 752.791; libel,

slander, and defamation; civil stalking; invasion of privacy and intrusion upon seclusion; tortious

interference with business relationships; intentional infliction of emotional distress; negligence

and negligent infliction of emotional distress; indemnification pursuant to M.C.L. § 691.1408;

fraudulent misrepresentation; intentional interference with or destruction of evidence and

spoliation; and conspiracy and concert of action.

        The House Defendants have filed motions to dismiss, in which they argue that Courser’s

claims are barred by Eleventh Amendment immunity, legislative immunity, qualified immunity

and, as to the state-law tort claims, governmental immunity. 3 The House Defendants further argue

that, notwithstanding the First Amended Complaint’s heft, it fails to state a claim, and at least some

of Courser’s claims are time-barred. The Court heard oral argument on the motions on June 11,

2019, and the motions are ready for decision.

        For the reasons that follow, the Court will grant the House Defendants’ motions. In

addition, the Court will deny Courser’s motion for sanctions pursuant to Rule 37 based on

Defendants’ alleged destruction of evidence and spoliation of evidence.




3
 The House and Defendants Cotter, Bowlin, McBroom, Swartzle, and Beydoun filed a motion, and Defendant
Saari, through separate counsel, filed his own motion. (ECF Nos. 40 and 41.) Defendant Swartzle joined Defendant
Saari’s reply.
                                                       3
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2776 Page 4 of 33


                                    II. BACKGROUND

       In November 2014, Gamrat and Courser were elected, respectively, as the State

Representatives of Michigan’s 80th House District and Michigan’s 82nd House District. Keith

Allard volunteered and served on Courser’s political campaign. In addition, Benjamin Graham

and Josh Cline were paid political consultants and served on Courser’s campaign. (ECF No. 33 at

Page ID.401.) In January 2015, Allard, Graham, and Cline were officially employed by the House.

(Id. at PageID.402.) On January 2, 2015, the House assigned Allard to Gamrat’s office and

assigned Graham and Cline to Courser’s office. (Id.)

       At the time Courser and Gamrat took office, Defendants Cotter and McBroom were State

Representatives, and Cotter was also the Speaker of the House. Defendant Bowlin was the

Business Director and Chief Financial Officer for the House, Defendant Swartzle was the House

General Counsel, Defendant Saari was Cotter’s Chief of Staff, and Defendant Beydoun was the

House Majority Legal Counsel. (Id. at PageID.393.)

       Following the election, Gamrat and Courser agreed to a staff-sharing arrangement in which

Allard, Graham, and Cline served as staff members in both districts and worked out of both

Gamrat’s and Courser’s separate offices. (Id. at PageID.408.) From the beginning of their tenures

as Representatives, Gamrat and Courser carried on an extramarital sexual relationship. Around

the same time—January 2015—Allard, Graham, and Cline began meeting with Defendants Saari

and Swartzle to issue reports on Courser and Gamrat. Courser claims that the purpose of these

reports was to erode Courser’s “credibility and effectiveness as a State Representative, and to force

his vote according to COTTER’s wishes.” (Id. at PageID.405.) One such report included an

incident in May 2015 in which Courser asked Graham to disseminate a “false flag” email designed

as a “controlled burn” to “inoculate the herd.” The email that Courser or someone on his behalf

had authored contained a number of outlandish, untrue, and salacious allegations about Courser.


                                                 4
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2777 Page 5 of 33


Courser hoped that the email would create such a stir that any real information that came out about

his affair with Gamrat would be ignored as an exaggeration or seen as a smear campaign. Graham

refused to send the email, but Courser found someone else to send it. (ECF No. 28-5 at

PageID.326–27.)

           On July 6, 2015, Bowlin terminated Allard’s and Graham’s employment, apparently at the

behest of Courser and Gamrat. (ECF No. 33 at PageID.411.) After Bowlin implemented the

termination, Allard and Graham told Bowlin about their prior reports to Swartzle and Saari

regarding Courser and Gamrat’s affair and other misconduct. When the House leadership did not

investigate, Allard and Graham provided their information, including an edited version of the audio

recording of Graham’s “false flag” conversation with Courser, to the Detroit News. On August 7,

2015, the Detroit News ran a story about Courser and Gamrat’s sexual relationship and Courser’s

“false flag” email, as well as Courser’s and Gamrat’s misuse of taxpayer money to cover up their

affair. The same day the Detroit News article ran, Cotter requested and directed Bowlin and the

House Business Office (HBO) to investigate and prepare a report on Courser’s and Gamrat’s

alleged misconduct. (ECF No. 28-5 at PageID.322.)

           On August 31, 2015, the HBO issued a report that concluded further investigation by the

House was warranted. On August 19, 2015, before Bowlin had completed the HBO report, the

House adopted Resolution 129 to form a Select Committee to examine the qualifications of Gamrat

and Courser and to determine their fitness to continue holding office. The Select Committee was

composed of six members, four from the Republican Caucus and two from the Democratic Caucus.

Defendant McBroom chaired the Select Committee.

           On September 8, 2015, the HBO and the Office of the General Counsel issued a “Combined

Statement,” which set forth the facts uncovered during the investigation. 4                   The Combined


4
    Available at http://house.michigan.gov/sessiondocs/2015-2016/testimony/Committee389-9-8-2015-3.pdf.
                                                        5
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2778 Page 6 of 33


Statement concluded with the recommendation that Courser be expelled and that Gamrat not be

expelled but censured with severe conditions attached.           (Combined Statement at 32.)         On

September 11, 2015, Courser resigned from the House before the House could act on the Select

Committee’s recommendation. (ECF No. 33 at PageID.455.) The full House voted to expel

Gamrat the same day.

        On or about August 2, 2015, Defendant Saari left his position as Cotter’s Chief of Staff to

assume the office of a Commissioner of the Public Service Commission, pursuant to an

appointment by then-Governor Rick Snyder. (ECF No. 40-4.) Thus, after that time, Saari was not

involved in House affairs or the Courser investigation (other than being interviewed as a witness

during the HBO investigation).

                                      III. MOTION STANDARD

        Pursuant to Federal Rule of Civil 8(a), a complaint must provide “a short and plain

statement of the claim showing that the pleader is entitled to relief.” Detailed factual allegations

are not required, but “a plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’

required more than labels and conclusions, and a formulaic recitation of the elements of a cause of

action will not do.” Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555, 127 S. Ct. 1955, 1964–65

(2007) (quoting Conley v. Gibson, 355 U.S. 41, 47, 78 S. Ct. 99, 103 (1957)). The court must

accept all of the plaintiff’s factual allegations as true and construe the complaint in the light most

favorable to the plaintiff. Gunasekera v. Irwin, 551 F.3d 461, 466 (6th Cir. 2009). The court must

determine whether the complaint contains “enough facts to state a claim to relief that is plausible

on its face.” Twombly, 550 U.S. at 570, 127 S. Ct. at 1974. “A claim has facial plausibility when

the plaintiff pleads factual content that allows the court to draw the reasonable inference that the

defendant is liable for the misconduct alleged.” Ashcoft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct.

1937, 1949 (2009).      Although the plausibility standard is not equivalent to a “‘probability


                                                   6
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2779 Page 7 of 33


requirement,’ . . . it asks for more than a sheer possibility that a defendant has acted unlawfully.”

Id. (quoting Twombly, 550 U.S. at 556, 127 S. Ct. at 1965). “[W]here the well-pleaded facts do

not permit the court to infer more than a sheer possibility of misconduct, the complaint has

alleged—but it has not ‘show[n]’—that the pleader is entitled to relief.” Id. at 679, 129 S. Ct. at

1950 (quoting Fed. R. Civ. P. 8(a)(2)).

       In general, in deciding a Rule 12(b)(6) motion to dismiss the court is limited to considering

only the pleadings. See Rondigo, LLC v. Twp. of Richmond, 641 F.3d 673, 682 (6th Cir. 2011)

(noting that “Rule 12(b)(6) scrutiny is limited to the pleadings”). However, without converting

the motion to one for summary judgment under Rule 56, a court may also consider “any exhibits

attached [to the Complaint], public records, items appearing in the record of the case and exhibits

attached to defendant’s motion to dismiss so long as they are referred to in the Complaint and are

central to the claims contained therein.” Bassett v. NCAA, 528 F.3d 426, 430 (6th Cir. 2008). Such

items include, but are not limited to, the HBO report and materials generated during the HBO

investigation and the Select Committee proceeding.

                                           IV. DISCUSSION

A.     Immunity

       The House Defendants argue all or most of Courser’s claims are barred by various

immunities.

       1.      Eleventh Amendment Immunity

       The House Defendants first argue that they are entitled to sovereign immunity under the

Eleventh Amendment, i.e., a state and its agencies are generally immune from private lawsuits in

federal court. Mt. Healthy City Sch. Dist. Bd. Of Educ. v. Doyle, 429 U.S. 274, 280, 97 S. Ct. 568,

572 (1977). The state legislature is an arm of the State. Mich. Const. art. IV, § 1. Because Courser

fails to show that Michigan has waived its Eleventh Amendment immunity as to any claim, his


                                                 7
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2780 Page 8 of 33


claims against the House are barred by the Eleventh Amendment. See Harnden v. Mich. Dep’t of

Human & Health Servs., No. 17-2022, 2018 WL 1956011, at *1 (6th Cir. Mar. 5, 2018) (“The

State of Michigan has not waived its sovereign immunity or consented to be sued in federal court.”

(citing Johnson v. Dellatifa, 357 F.3d 539, 545 (6th Cir. 2004)). In addition, a suit against a state

officer in his or her official capacity is deemed a suit against the state. Will v. Mich. Dep’t of State

Police, 491 U.S. 58, 71, 109 S. Ct. 2304, 2312 (1989). Thus, Courser’s claims against the

individual Defendants in their official capacities are barred as well. 5

         Courser’s First Amended Complaint—steeped in conspiracy allegations—is a prime

example of a tactic known as group pleading. As one court has explained, “[a] complaint which

lumps all defendants together and does not sufficiently allege who did what to whom, fails to state

a claim for relief because it does not provide fair notice of the grounds for the claims made against

a particular defendant.” Tatone v. SunTrust Mortg., Inc., 857 F. Supp. 2d 821, 831 (D. Minn.

2012). With the exception of his fraudulent misrepresentation claim in Count 14 against Swartzle

and Beydoun, all of Courser’s claims are against “Defendants” or “Defendants and their

employees” (“employees” referring to Allard, Graham, and Cline, who, Courser admits, were

employees of the House, not the individual Defendants) without delineating what each Defendant

did to violate Courser’s rights. Regardless, three claims in particular stand out as being properly

asserted only against the House and, therefore, subject to dismissal to total dismissal on Eleventh

Amendment grounds.

         First, Count 3 alleges that Article IV, § 16 of the Michigan Constitution is

unconstitutionally vague. That section states:


5
 Courser argues that his claims against the House Defendants in their official capacities are not barred because they
were not acting as state officials, but as members of the Republican Caucus. (ECF No. 48 at PageID.2458.) This
argument is meritless because it fails to recognize that elected officials wear two hats—party members and elected
office holders. Courser’s factual allegations show that, at all times during the investigation and hearings, the House
Defendants acted within their roles as state officials.

                                                          8
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2781 Page 9 of 33


         Each house, except as otherwise provided in this constitution, shall choose its own
         officers and determine the rules of its proceedings, but shall not adopt any rule that
         will prevent a majority of the members elected thereto and serving therein from
         discharging a committee from the further consideration of any measure. Each
         house shall be the sole judge of the qualifications, elections and returns of its
         members, and may, with the concurrence of two-thirds of all the members elected
         thereto and serving therein, expel a member. The reasons for such expulsion shall
         be entered in the journal, with the votes and names of the members voting upon the
         question. No member shall be expelled a second time for the same cause.

The House Defendants offer a number of persuasive arguments why this claim fails, including that

Courser lacks Article III standing to assert it because, as Courser resigned his office, the House

never applied this provision to him. But the claim is subject to dismissal on an even more

fundamental level. Courser alleges this claim against all Defendants, but he does not explain why.

For example, Saari, Bowlin, Swartzle, and Beydoun were not even legislators who could have

voted on expulsion, so Courser has no basis to sue them. Moreover, had Courser been expelled, it

would have occurred only by the vote of the entire House because only two-thirds of the members

of the House can apply this provision. This claim, to the extent it is valid, is against only the

House. 6

         Second, in Count 4, Courser alleges that the House Defendants’ investigation and hearing

on his misconduct violated the Fair and Just Treatment clause of Michigan’s Constitution, which

provides:


6
  The House Defendants note that no case has apparently ever applied the void-for-vagueness doctrine to a provision
of a state constitution delineating the powers of a branch of government, and Courser cites no case to that effect.
Indeed, “the void-for-vagueness doctrine is principally employed in the interpretation and application of criminal
statutes . . . [and] is also relevant in considering legislation imposing civil sanctions.” Boutilier v. INS, 363 F.2d 488,
495 (2d Cir. 1966). As the Ninth Circuit has observed: “Vague statutes are objectionable for three primary reasons.
First, they trap the innocent by not providing fair warning. Second, they impermissibly delegate basic policy matters
to lower level officials for resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary and
discriminatory application. Third, when vague statutes involve sensitive areas of First Amendment freedoms, they
operate to inhibit the exercise of those freedoms.” Cal. Teachers Ass’n v. State Bd. of Educ., 271 F.3d 1141, 1150
(9th Cir. 2001). Here, we are dealing with a provision of the Michigan Constitution that does not impose criminal
liability, does not have a civil penalty provision, and does not regulate speech in any manner. Accordingly, the void-
for-vagueness doctrine has no application. See Does v. Mills, No. 04 Civ. 2010(RWS), 2005 WL 900620, at *10
(S.D.N.Y. Apr. 18, 2005) (“The regulations here are not criminal laws. They do not proscribe conduct protected by
the First Amendment. Nor do they impose civil sanctions for certain types of conduct. Therefore, the void-for-
vagueness doctrine is not applicable.”).

                                                            9
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2782 Page 10 of 33


       . . . . The right of all individuals, firms, corporations and voluntary associations to
       fair and just treatment in the course of legislative and executive investigations and
       hearings shall not be infringed.

Mich. Const. art. 1, § 17. In Smith v. Department of Public Health, 428 Mich. 450, 410 N.W.2d

749 (1989), affirmed sub nom Will v. Michigan Department of State Police, 491 U.S. 58, 109 S.

Ct. 2304 (1989), the Michigan Supreme Court said that a plaintiff seeking damages under

Michigan’s Constitution—as Courser does here—may sue only the State and its officials in their

official capacities. Under Smith, Courser’s claim under the Fair and Just Treatment Clause is

proper only against the House and its officials in their official capacities and, therefore, is barred

in this Court by the Eleventh Amendment.

       Finally, in Count 13, Courser alleges a claim for indemnification under M.C.L.

§ 691.1408(1) for the expenses he incurred in connection with the state-court criminal prosecution

and the whistleblower lawsuit that Allard and Graham filed against Courser. Section 691.1408

applies only to “a government agency,” defined as the State of Michigan or a political subdivision.

M.C.L. § 691.1401(a). As no individual House Defendant qualifies as a “governmental agency,”

Courser’s claim for indemnification can only be against the House, or perhaps against Cotter in

his official capacity as Speaker. Either way, the Eleventh Amendment bars the claim. Pennhurst

State Sch. & Hosp. v. Halderman, 465 U.S. 89, 101–02, 104 S. Ct. 900, 908–09 (1984); see Emery

v. Mich. Dep’t of Civil Rights, No. 15-11467, 2016 WL 1090429, at *4–6 (E.D. Mich. Mar. 21,

2016) (dismissing the plaintiff’s state-law claims against the Michigan Department of Civil Rights

and individual defendants in their official capacities as barred by the Eleventh Amendment).

       Citing Martin v. Wood, 772 F.3d 192 (4th Cir. 2014), the individual House Defendants

argue, as they did in Gamrat v. Allard, 320 F. Supp. 3d 927, 935 n.2 (W.D. Mich. 2018), that

Courser’s claims against them in their individual capacities are barred by the Eleventh Amendment

because Courser’s own allegations make clear that his claims are based on actions the individual


                                                 10
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2783 Page 11 of 33


House Defendants took in their official capacities. However, “[t]he eleventh amendment does not

prevent plaintiffs from bringing suits for money damages against state officials provided that the

defendants are sued in their individual capacities.” Foulks v. Ohio Dep’t of Rehab. & Corr., 713

F.2d 1229, 1233 (6th Cir. 1983) (citing, among others, Scheuer v. Rhodes, 416 U.S. 232, 237–38,

94 S. Ct. 1683, 1686-87 (1974)). In Hafer v. Melo, 502 U.S. 21, 112 S. Ct. 358 (1991), the Supreme

Court rejected essentially the same argument the House Defendants raise in this case, that “officials

may not be held liable in their personal capacity for actions they take in their official capacity.”

Id. at 27, 112 S. Ct. at 363. The Court said that such a theory “would absolutely immunize state

officials from personal liability for acts within their authority and necessary to fulfilling

governmental responsibilities.” Id. at 28, 112 S. Ct. at 363. Moreover, as this Court noted in

Gamrat, Martin was a Fair Labor Standards Act case, not a § 1983 case. And, the Fourth Circuit

has held that Martin does not apply to § 1983 claims, precisely because applying Martin to such

claims would be at odds with Hafer. Adams v. Ferguson, 884 F.3d 219, 225 (4th Cir. 2018). 7

         2.       Legislative Immunity

         The House Defendants next argue that they are entitled to legislative immunity. Pursuant

to the Speech or Debate Clause, U.S. Const. art I, § 6, defendants who engage in legislative

activities are absolutely immune from suit in their individual capacities. The Speech or Debate

Clause provides that “for any Speech or Debate in either House, [members of Congress] shall not

be questioned in any other place.” The Speech or Debate Clause serves “to prevent intimidation

by the executive and accountability before a possibly hostile judiciary.” United States v. Johnson,

383 U.S. 169, 181, 86 S. Ct. 749, 755 (1966). The clause provides protection not “simply for the


7
  The other side of the coin is that a plaintiff asserting a § 1983 claim against a defendant in his individual capacity
must allege that defendant’s personal involvement in the violation. See Miller v. Calhoun Cty., 408 F.3d 803, 817 n.3
(6th Cir. 2005). Courser fails to do this. As noted above, for the most part, Courser simply lumps all House Defendants
together as a group and claims they engaged in wrongdoing. For example, what did Defendants Saari, Bowlin,
Swartzle, or Beydoun, who were not even legislators and could not have voted to remove him, do to violate Courser’s
constitutional rights?
                                                          11
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2784 Page 12 of 33


personal or private benefit of Members of Congress, but to protect the integrity of the legislative

process by insuring the independence of individual legislators.” United States v. Brewster, 408

U.S. 501, 507, 92 S. Ct. 2531, 2135 (1972). Although the federal Speech or Debate Clause does

not protect state legislators, Michigan has such a clause in its Constitution, and the Supreme Court

has extended legislative immunity to state and local legislative bodies. Tenney v. Brandhove, 341

U.S. 367, 376, 71 S. Ct. 783, 788 (1951).

       “Absolute legislative immunity attaches to all actions taken in the sphere of legitimate

legislative activity.” Bogan v. Scott-Harris, 523 U.S. 44, 54, 119 S. Ct. 966, 972 (1998) (internal

quotation marks omitted). To determine whether an act falls within this sphere, a court must

examine “the nature of the act, rather than . . . the motive or intent of the official performing it.”

Id., 118 S. Ct. at 973. The question is whether the activity is

       ‘an integral part of the deliberative and communicative processes by which
       Members participate in committee and House proceedings with respect to the
       consideration and passage or rejection of proposed legislation or with respect to
       other matters which the Constitution places within the jurisdiction of either House.’

 Eastland v. U.S. Servicemen’s Fund, 421 U.S. 491, 504, 95 S. Ct. 1813, 1821–22 (1975) (quoting

Gravel v. United States, 408 U.S. 606, 625, 92 S. Ct. 2614, 2627 (1972)).

       Apart from words spoken in a debate, the Speech or Debate clause covers “written reports

presented in that body by its committees, to resolutions offered, which, though in writing, must be

reproduced in speech, and to the act of voting.” Kilbourn v. Thompson, 103 U.S. 168, 204 (1880).

In addition, “committee hearings are protected, even if held outside the Chambers.” Hutchinson

v. Proxmire, 443 U.S. 111, 124, 88 S. Ct. 2675, 2683 (1979); see Walker v. Jones, 733 F.2d 923,

929 (D.C. Cir. 1984) (noting that legislative activity includes “participation in committee

investigations, proceedings, and reports”). In addition, legislative immunity extends beyond

legislators to legislative aids and counsel. Eastland, 421 U.S. at 507, 95 S. Ct. at 1823; see Ellis

v. Coffee Cty. Bd. of Registrars, 981 F.2d 1185, 1190 (11th Cir. 1993) ( noting that “[t]he Supreme
                                                 12
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2785 Page 13 of 33


Court has extended this privilege to the chief counsel of a congressional subcommittee; committee

staff, consultants, investigators, and congressional aids, insofar as they are engaged in legislative

functions”).

       3.      Qualified Immunity

               Next, the House Defendants argue that they are entitled to qualified immunity on

all of Courser’s federal claims. “Under the doctrine of qualified immunity, ‘government officials

performing discretionary functions generally are shielded from liability for civil damages insofar

as their conduct does not violate clearly established statutory or constitutional rights of which a

reasonable person would have known.’” Phillips v. Roane Cty., 534 F.3d 531, 538 (6th Cir. 2008)

(quoting Harlow v. Fitzgerald, 457 U.S. 800, 818, 102 S. Ct. 2727, 2738 (1982)). Once a

defendant raises the qualified immunity defense, the burden shifts to the plaintiff to demonstrate

that the defendant official violated a right so clearly established “that every ‘reasonable official

would have understood that what he [was] doing violate[d] that right.’” Ashcroft v. al-Kidd, 563

U.S. 731, 741, 131 S. Ct. 2074, 2083 (2011) (quoting Anderson v. Creighton, 483 U.S. 635, 640,

107 S. Ct. 3034, 3039 (1987)). The analysis entails a two-step inquiry. Martin v. City of

Broadview Heights, 712 F.3d 951, 957 (6th Cir. 2013). First, the court must “determine if the facts

alleged make out a violation of a constitutional right.” Id. (citing Pearson v. Callahan, 555 U.S.

223, 232, 129 S. Ct. 808, 815–16 (1982). Second, the court asks if the right at issue was “‘clearly

established’ when the event occurred such that a reasonable offic[ial] would have known that his

conduct violated it.” Id. (citing Pearson, 555 U.S. at 232, 129 S. Ct. at 816). A court may address

these steps in any order. Id. (citing Pearson, 555 U.S. at 236, 129 S. Ct. at 818). Thus, an official

is entitled to qualified immunity if either step of the analysis is not satisfied. See Citizens in

Charge, Inc. v. Husted, 810 F.3d 437, 440 (6th Cir. 2016).




                                                 13
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2786 Page 14 of 33


        4.      Governmental Immunity

        Finally, the House Defendants argue that they are entitled to governmental immunity as to

Courser’s state-law tort claims. Pursuant to M.C.L.§ 691.1407(5), a legislator is “immune from

tort liability for injuries to persons . . . if he or she is acting within the scope of his or her . . .

legislative . . . authority.” This immunity extends to both negligent and intentional torts. Moffit v.

Fageman, No. 1:18-cv-916, 2018 WL 4328017, at *4 (W.D. Mich. Sept. 11, 2018) (citing Bischoff

v. Calhoun Cty. Prosecutor, 173 Mich. App. 802, 806, 434 N.W.2d 249, 251 (1988)). Lower-level

employees are entitled to immunity for intentional acts if the following are established: “(a) The

acts were undertaken during the course of employment and the employee was acting, or reasonably

believed that he was acting, within the scope of his authority, (b) the acts were taken in good faith,

or were not undertaken with malice, and (c) the acts were discretionary, as opposed to ministerial.”

Odom v. Wayne Cty., 482 Mich. 459, 480, 760 N.W.2d 217, 228 (2008).

        The Court will address the application of legislative, qualified, and governmental

immunities, as applicable, to each claim below.

B.      Failure to State a Claim

        1.      Conspiracy and Concert of Actions

        Count 18, Courser’s final claim, alleges conspiracy and concert of actions by all House

Defendants. The Court begins with this claim because it is the cornerstone of Courser’s First

Amended Complaint. The conspiracy count itself is bereft of factual content; it consists entirely

of legal conclusions. However, it is clear from the remainder of the First Amended Complaint that

Courser contends that the House Defendants conspired with Allard, Graham, Cline, and Joe

Gamrat (and by extension, Joe Gamrat’s associates, Vincent Krell and David Horr) and that the

acts of Allard, Graham, and Cline and Joe Gamrat and his friends are thus imputed to the House

Defendants.


                                                  14
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2787 Page 15 of 33


        “In Michigan, a claim for civil conspiracy requires a combination of two or more persons,

by some concerted action, to accomplish a criminal or unlawful purpose, or to accomplish a lawful

purpose by criminal or unlawful means.” Specialized Pharmacy Servs., Inc. v. Magnum Health &

Rehab of Adrian, LLC, 2013 WL 1431722, at *4 (E.D. Mich. Apr. 9, 2013) (citation omitted).

Conspiracy claims must be pled with some degree of specificity. Moldowan v. City of Warren,

578 F.3d 351, 395 (6th Cir. 2009). Thus, vague and conclusory allegations without supporting

facts will not do. Id. The doctrine of concert of action presents a separate basis for liability and

applies when a plaintiff shows “that all defendants acted tortiously pursuant to a common design.”

Abel v. Eli Lilly & Co., 418 Mich. 311, 338, 343 N.W.2d 164, 176 (1984).

        Initially, the Court notes that Courser’s conspiracy and concert of action claim is not only

implausible, but absurd on its face. The alleged purpose of the conspiracy or the common design

was to dig up dirt on Courser and Gamrat to reign them in/undermine their effectiveness as

Representatives because they refused to sign the Republican Caucus Pledge and toe the party line.

According to Courser, he and Gamrat stood in the way of the House Republicans’ agenda. But,

as the House Defendants note, in 2015, Courser’s and Gamrat’s votes had no meaningful impact

on the Republicans’ ability to pass legislation because the House Republican Caucus had 63

members—more than enough to pass legislation without votes from Democrats or Courser and

Gamrat. The House Defendants thus had no reason to undermine Courser’s and Gamrat’s

effectiveness. In addition, nothing in the First Amended Complaint suggests that Joe Gamrat and

David Horr, who the Michigan State Police concluded sent the extortion texts to Courser and

Gamrat, 8 acted pursuant to an agreement or common design with the House Defendants. Joe


8
  Whether a police report may be considered a public record on a motion to dismiss is an open question, with most
courts holding that a police report is not a public record. See Eubank v. Wesseler, No. 10-210-DLB-JGW, 2011 WL
3652558, at *3 n.2 (E.D. Ky. Aug. 19, 2011) (“The vast majority of cases hold that police reports do not constitute
matters of public record appropriate for judicial notice.”). Regardless, Courser references the Michigan State Police
report concerning his extortion complaint in several paragraphs of his First Amended Complaint and cites statements
that the House Defendants, Allard, Graham, and Cline made during the Michigan State Police interviews. (See e.g.,
                                                        15
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2788 Page 16 of 33


Gamrat, understandably upset that his wife was having an affair, was working with assistance from

his friends to end it. In contrast, the exhibits Courser attaches to his First Amended Complaint

show that, although the affair was common knowledge in Lansing political circles, it was of no

concern to the House Defendants. (ECF No. 33-10 at PageID.1404–05, 1410–11 (Defendant Saari

interview with the Michigan State Police).) And one is compelled to ask, why would Defendant

Bowlin terminate Allard and Graham’s employment when, according to Courser, Allard and

Graham were an integral part of the alleged conspiracy? Moreover, Allard and Graham’s conduct

in sharing the May 19, 2015, recording with the Detroit News, after Defendant Saari and others

declined to act on the information, undermines the existence of an agreement or a common design

between the House Defendants and Allard and Graham as to Courser and Gamrat. Finally, the

public record shows that Courser’s claim that the House Defendants conspired to bring criminal

charges against him is patently absurd, given that a Democrat, Representative Andy Schor,

introduced House Resolution No. 145 to refer the HBO investigation to the Michigan Attorney

General and the Michigan State Police. 9

        Turning to Courser’s factual allegations, while Courser alleges specific facts relating to a

conspiracy, none of them concern the House Defendants. Rather, Courser’s allegations concern

actions by Allard, Graham, Cline, and Joe Gamrat. Courser makes general allegations that Allard,

Graham, and Cline met with Defendants Saari and Swartzle at various times, but he alleges no fact

establishing that the House Defendants told Allard, Graham, and Cline to eavesdrop, surveil, or

wiretap Courser or Gamrat. Moreover, Courser alleges no fact (as opposed to conclusions)

showing that the House Defendants agreed among themselves to conspire against Courser and



ECF No. 33 at PageID.442.) Under these circumstances, the Court may consider the police report. See English v.
Williams, Nos. 08-11171, 08-11428, 2009 WL 3698556, at *4 (E.D. Mich. Nov. 3, 2009) (considering a police report
that was central to the complaint in deciding a motion to dismiss).
9
  http://www.legislature.mi.gov/(S(xcq1veves3svkr2qw43m1bv3))/documents/2015-2016/Journal/House/pdf/2015-
HJ-09-11-071.pdf.
                                                      16
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2789 Page 17 of 33


Gamrat. The gist of Courser’s claim is that because all House Defendants somehow participated

in the investigation, they must have conspired against him. But even the evidence Courser cites

does not support his allegations. For example, in paragraph 58, Courser states: “Immediately,

members of COTTER’s team, including SAARI and SWARTZLE began meeting with

Defendants’ employees Allard, Graham, and Cline in order to direct them to gather information

against COURSER.” In subparagraph d, Courser alleges that Jessica Jeurink, the coordinator for

Cotter’s office in April 2015, wrote to Cline, “Keep me posted on all fronts.” (ECF No. 33 at

PageID.404.) But Exhibit 11, which Courser cites, shows that Jeurink was simply asking Cline to

keep her posted on the job opportunities that Cline was exploring.          (ECF No. 33-11 at

PageID.1422.) In short, Courser alleges nothing more than conduct that was “not only compatible

with, but indeed was more likely explained by, lawful, unchoreographed . . . behavior.” Iqbal, 556

U.S. at 680, 129 S. Ct. at 1950.

       Finally, Courser’s repeated allegations that Allard, Graham, and Cline were “Defendants’

employees,” in a not-so-veiled effort to impose vicarious liability on the individual House

Defendants, are unavailing. Under Michigan law, “a master is responsible for the wrongful acts

of his servant committed while performing some duty within the scope of his employment.”

Rogers v. J.B. Hunt Transp., Inc., 466 Mich. 645, 651, 649 N.W.2d 23, 26 (2002). As Courser

admits, Allard, Graham, and Cline were employed by the House, not the individual Defendants.

(ECF No. 33 at PageID.402.) Accordingly, vicarious liability could only be imposed against the

House, which, of course, is immune from suit under the Eleventh Amendment.

       2.      Section 1983 Claim

       Courser’s § 1983 claim has several facets: a procedural due process claim, a substantive

due process claim, an equal protection claim, and a Fourth Amendment claim.




                                               17
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2790 Page 18 of 33


                                        Procedural Due Process

         In order to state a procedural due process claim, a plaintiff must show that “(1) he had a

life, liberty or property interest protected by the Due Process Clause; (2) he was deprived of this

protected interest; and (3) the state did not afford him adequate procedural rights prior to depriving

him of the property interest.” Women’s Med. Prof’l Corp. v. Baird, 438 F.3d 595, 611 (6th Cir.

2006).

         As an initial matter, Courser testified before the Select Committee that the process was

“absolutely fair.” 10 Obviously, Courser changed his tune when he filed his first lawsuit. But

beyond Courser’s own words, in Gamrat, this Court held that a public official does not have a

property interest in an elected office. 320 F. Supp. at 3d 937–38. Courser does not argue that he

had a property interest in his office, but instead, citing various paragraphs of his First Amended

Complaint, says that he was deprived of a liberty interest. (ECF No. 48 at PageID.2470.) Courser

does not state what that liberty interest is, nor does he cite a case supporting the proposition that

he had a liberty interest. Courser’s claim fails for this reason.

         Moreover, as this Court explained in Gamrat, any claim against the House Defendants

based on their participation or assistance in the House/Select Committee investigation and the vote

of the entire House regarding Courser’s qualifications (as to which Courser resigned before a vote)

are barred by absolute legislative immunity. 320 F. Supp. 3d at 936. Similarly, as this Court also

held in Gamrat, all House Defendants are entitled to qualified immunity as to this claim, as Courser

fails to show that any House Defendant violated a clearly established right. Id. at 938.




10
   Courser’s testimony before the Select Committee is publicly available and may be considered on a motion to
dismiss. See http://www.house.mi.gov/SharedVideo/PlayVideoArchive.html?video=EXAM-090915.mp4.
                                                     18
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2791 Page 19 of 33


                                    Substantive Due Process

       Courser alleges that “Defendants’ conduct deprived COURSER of liberty and failed to

respect decencies of civilized conduct to the extent that it ‘shocks the conscience.’” (ECF No. 33

at PageID.461.) “Substantive due process affords only those protections so rooted in the traditions

and conscience of our people as to be ranked as fundamental.” EJS Props., LLC v. City of Toledo,

698 F.3d 845, 8 (6th Cir. 2012). Courts generally employ the “shocks the conscience” test in

analyzing substantive due process claims. Conduct shocks the conscience when it “violates the

decencies of civilized conduct,” which “includes actions so brutal and offensive that they do not

comport with traditional ideas of fair play and decency.” Range v. Douglas, 763 F.3d 573, 589

(6th Cir. 2014) (internal quotation marks omitted).

       Courser fails to allege a substantive due process claim. Although Courser states that “[t]he

First Amended Complaint is littered with specific facts” establishing his substantive due process

claim, (ECF No. 48 at PageID.2471), most of the allegations pertain to Allard, Graham, and Cline.

Courser’s allegations against Defendants offer nothing more than conclusions that do not rise to

the level of a substantive due process violation. In addition, legislative and qualified immunity

both bar the substantive due process claim.

                                        Equal Protection

       Courser alleges that Defendants violated his right to equal protection because they treated

him less favorably than other similarly-situated legislators who were not “constructively expelled”

from the House. “To state an equal protection claim, a plaintiff must adequately plead that the

government treated the plaintiff disparately as compared to similarly situated persons and that such

disparate treatment either burdens a fundamental right, targets a suspect class, or has no rational

basis.” Ctr. for Bio-Ethical Reform, Inc. v. Napolitano, 648 F.3d 365, 379 (6th Cir. 2011) (internal

quotation marks omitted). The House Defendants argue that Courser’s claim fails because he does


                                                19
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2792 Page 20 of 33


not allege that he was part of a suspect class or that the House Defendants discriminated against

him for an unlawful reason. Conceding this point, Courser says that he has a claim under the class-

of-one theory articulated in Village of Willowbrook v. Olech, 528 U.S. 562, 120 S. Ct. 1073 (2000)

(per curiam). However, Courser cannot avail himself of the class-of-one theory. In Engquist v.

Oregon Department of Agriculture, 553 U.S. 591, 128 S. Ct. 2146 (2008), the Supreme Court held

that the class-of-one theory has no application in the public employment context. Id. at 603–04,

128 S. Ct. at 2154. The Court reasoned that unlike non-employment decisions, governmental

employment decisions involve discretionary decisionmaking that take into account “a vast array

of subjective, individualized assessments.” Id. at 603, 128 S. Ct. at 2154. The same rationale

extends to a legislature’s imposition of member discipline, for the Supreme Court has said that a

legislature’s discipline of a member is part of its “inherent power of self-protection” to deal with

its own members’ misbehavior. In re Chapman, 166 U.S. 661, 668, 17 S. Ct. 677 (1897). Courser

was not only an employee (as he admits in his First Amended Complaint), but was also part of a

legislative body possessing broad discretion to discipline its members.

       In addition, even if the class-of-one theory were available to Courser, legislative immunity

and qualified immunity both bar the equal protection claim.

                                       Fourth Amendment

       Finally, Courser alleges a Fourth Amendment claim based on the House Defendants’

alleged illegal recording of Courser’s conversations without his knowledge or consent. This claim

fails as well because it is based on recording by persons other than the House Defendants.

Moreover, this Court held in Gamrat that Graham’s recording of his “inoculate the herd”

conversation with Courser and Gamrat did not violate federal or state law. 320 F. Supp. 3d at 945.

Courser also fails to explain how a recording by a person who was lawfully part of the conversation

could be a seizure under the Fourth Amendment. Moreover, because the Court has already


                                                20
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2793 Page 21 of 33


concluded that Courser’s conspiracy allegations are insufficient to support a conspiracy claim

against the House Defendants based on non-parties’ recording, surveilling, and extorting Courser,

Courser’s attempt to impute such activities to the House Defendants fails.

       Finally, the House Defendants are entitled to quailed immunity on the Fourth Amendment

portion of Courser’s § 1983 claim as well.

       3.      Section 1985 Claim

        Section 1985 contains three subsections.        Courser alleges that Defendants violated

subsections (1) and (3).     Subsection (1) prohibits interference with federal officers in the

performance of their duties. See Fox v. Mich. State Police Dep’t, 173 F. App’x 372, 376 (6th Cir.

2006) (noting that “Section 1985(1) . . . prohibits conspiracies to interfere with federal officers in

the performance of their duties”). Subsection (3) applies to “(1) a conspiracy; (2) for the purpose

of depriving, either directly or indirectly, any person or class of persons of the equal protection of

the laws, or of equal privileges or immunities of the laws; (3) an act in furtherance of the

conspiracy; (4) whereby a person is either injured in his person or property or deprived of any right

or privilege of a citizen of the United States.” Vakilian v. Shaw, 335 F.3d 509, 518 (6th Cir. 2003).

In regard to § 1985(3) claims, the Sixth Circuit has repeatedly held that a plaintiff must also allege

that “the conspiracy was motivated by racial, or other class-based, invidiously discriminatory

animus.” Moniz v. Cox, 512 F. App’x 495, 499 (6th Cir. 2013).

       Because Courser was not a federal officer, he cannot maintain a claim under § 1985(1).

Courser fails to allege a claim under § 1985(3) because he does not allege that the conspiracy

(again, his allegations fail to establish a conspiracy) was motivated by racial, or other class-based

animus. In his response, Courser says that he alleges a claim under § 1985(2), which prohibits

conspiracies to interfere with the enforcement of rights in state courts. See Willing v. Lake Orion

Cmty. Schs. Bd. of Trs., 924 F. Supp. 815, 819 (E.D. Mich. 1996). However, Courser alleges no


                                                 21
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2794 Page 22 of 33


such claim in his First Amended Complaint. In any event, Courser fails to state a claim because

his allegations concern the House investigation and expulsion hearing, not the state-court criminal

proceedings.

         4.       Federal Wiretapping Act and Michigan Eavesdropping Statute

         This claim fails for several reasons. First, the Federal Wiretapping Act is subject to a two-

year statute of limitations. 18 U.S.C. § 2520. And, as Defendant Saari notes, assuming that tolling

applies, Courser I was pending for 95 days. 11 Accounting for tolling, Courser would have to allege

facts occurring after May 4, 2016, to have a timely claim. He does not do so. And, even applying

the discovery rule—which is a matter of federal law, see Mich. United Food & Commercial

Workers Unions & Drug & Mercantile Emps. Joint Health & Welfare Fund v. Muir Co., 992 F.2d

594, 598 (6th Cir. 1993)—Courser knew of his claim when he filed Courser I in 2016. Moreover,

Courser was a participant in the May 19, 2015, “inoculate-the-herd” conversation, had heard the

edited version by the time of the Select Committee hearing, and should have been well aware of

any alleged edits.

         Second, Courser’s claim depends entirely upon his conspiracy allegations which, as

discussed above, are insufficient to allege that the House Defendants participated in a conspiracy.

         Third, this Court held in Gamrat that Graham did not violate federal or state law by

recording the “inoculate-the-herd” conversation, in which he, Courser, and Gamrat were

participants.

         Finally, to the extent Courser claims that the House Defendants used unauthorized

recordings in the HBO report and Select Committee proceedings, they are entitled to legislative

immunity.


11
  Tolling likely does not apply. The Sixth Circuit has observed that “[i]t is generally accepted that a dismissal without
prejudice leaves the situation the same as if the suit had never been brought, and in the absence of a statute to the
contrary a party cannot deduct from the period of the statute of limitations the time during which the action so
dismissed was pending.” Wilson v. Grumman Ohio Corp., 815 F.3d 26, 27 (6th Cir. 1987).
                                                          22
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2795 Page 23 of 33


       5.      Violation of 18 U.S.C. § 1030 and M.C.L. § 752.791

       Immediately after the Detroit News broke the Courser and Gamrat story, Defendant

Swartzle placed a “litigation hold” on all potentially relevant materials, which entailed, among

other things, seizing the House-owned computers assigned to Courser and Gamrat. (ECF No. 33

at PageID.530.) In Count 6, Courser alleges that the House Defendants violated the Computer

Fraud and Abuse Act (CFAA), 18 U.S.C. § 1030(a), when they accessed his work computers.

       The CFAA claim fails for several reasons. First, the claim is time-barred. The CFAA has

a two-year limitations period that commences “the date of the act complained of or the date of the

discovery of the damage.” 18 U.S.C. § 1030(g). Courser’s computer was seized in August 2015,

and Courser was aware of that fact. Although Courser argues that his claim is timely because he

only received the evidence related to the computer information that supports his CFAA claim in

May 2017, Courser was nonetheless aware of the seizure of the computer in August 2015 and

believed it was illegal. He alleged as much in his complaint in paragraph 492 of his Complaint in

Courser I. See Courser I, No. 1:16-CV-1108, ECF No. 1 at PageID.84.

       Second, Courser fails to state a claim under the CFAA. The CFAA is a criminal statute

that has been amended to permit “[a]ny person who suffers damage or loss by reason of a violation

of [the statue]” to “maintain a civil action against the violator to obtain compensatory damages

and injunctive relief or other equitable relief.” 18 U.S.C. § 1030(g). Courser may pursue a civil

remedy only if the House Defendants caused a “loss to 1 or more persons during any 1-year period

. . . aggregating at least $5,000 in value.” 18 U.S.C. § 1030(c)(4)(A)(i)(I). The term “loss” means

“any reasonable cost to any victim, including the cost of . . . conducting a damage assessment, and

restoring the data, program, system, or information to its condition prior to the offense, and any

revenue lost . . . because of interruption of service.” 18 U.S.C. § 1030(e)(11). Courser fails to

allege how he incurred any reasonable cost in remedying the House Defendants’ conduct,


                                                23
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2796 Page 24 of 33


particularly since the computers the House Defendants seized and searched belonged to the House,

not Courser. (HBO Report at 623, 741.)

        Courser’s claim under the Michigan Fraudulent Access to Computers, Computer Systems,

and Computer Networks Act, M.C.L. § 752.791, et seq., fails because the Act is a criminal statute

that does not provide a private cause of action. Garback v. Lossing, No. 09-cv-12407, 2010 WL

3733971, at *8 (E.D. Mich. Sept. 20, 2010).

        6.      Libel, Slander, and Defamation

        In Count 7, Courser alleges a claim of defamation. The elements of a defamation claim

are:

        (1) a false and defamatory statement concerning the plaintiff; (2) an unprivileged
        communication to a third party; (3) fault amounting at least to negligence on the
        part of the publisher; and (4) either actionability of the statement irrespective of
        special harm (defamation per se) or the existence of special harm caused by
        publication.

Ghanam v. Does, 303 Mich. App. 522, 544, 845 N.W.2d 128, 142 (2014). Courser’s defamation

claim is based on Allard and Graham delivering a “fabricated” recording of the “false flag”

conversation to the Detroit News, knowing that the recording was edited.

        Courser’s defamation claim—perhaps the most specious of all his claims— is subject to

dismissal for several reasons. First, it is barred by the one-year statute of limitations applicable to

defamation claims. M.C.L. § 600.5805(9). Courser’s claim would have accrued in August 2015,

when the allegedly unlawful act occurred. Courser argues that he did not discover conclusive

proof that the tapes had been fabricated (as he describes it) until May 2018. But this argument

lacks merit, because the statute starts to run based on dissemination, not discovery of fabrication.

Courser could certainly have alleged this claim much earlier, within the limitations period. 12




12
  The one-year limitations period runs from the date the defamatory statement was made and is not extended by
republication. Mitan v. Campbell, 474 Mich. 21, 25–26, 706 N.W.2d 420, 422 (2005).
                                                     24
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2797 Page 25 of 33


Moreover, Courser cannot reasonably assert that the allegedly “fabricated” recording, by which

Courser really means “edited,” was false. Courser acknowledged before the Select Committee

that his voice was on the tape and that he made the statements attributed to him on the recording.

       Second, Courser fails to allege facts showing that any of the House Defendants ordered

Allard or Graham to transmit the “false flag” recording to the Detroit News. Once again Courser’s

conclusory allegations are insufficient to support his claims.

       Finally, to the extent Courser seeks to impose liability against the House Defendants for

use of the “inoculate-the-herd” recording during the House investigation, such claim is barred by

both absolute legislative immunity, see People v. Courser, 326 Mich. App. 298, 306–09, 926

N.W.2d 299, 305–06 (2018), as well as governmental immunity.

       7.      Civil Stalking

       In Count 8 Courser alleges that the House Defendants violated Michigan’s civil stalking

statute, M.C.L. § 750.411h. This claim fails because Courser fails to allege that the House

Defendants did anything that constitutes stalking under the statute, and the Court has already

concluded above that Courser fails to allege facts imputing non-parties’ acts to the House

Defendants.

       8.      Invasion of Privacy and Intrusion on Seclusion

       As with Courser’s other claims, this one is based on his theory that the House Defendants

conspired with Allard, Graham, and Cline. Although Courser’s claim could be construed to

address all four types of invasion under the common law right of privacy, in his response, Courser

limits his claim to intrusion upon seclusion. Such a claim has the following elements: (1) the

existence of a secret and private subject matter; (2) a right possessed to keep that subject matter

private; and (3) the obtaining of information about that subject matter through some method




                                                25
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2798 Page 26 of 33


objectionable to a reasonable person. See Dalley v. Dykema Gossett, 287 Mich. App. 296, 306,

788 N.W.2d 679, 687 (2010).

        This claim fails because Courser does not allege that the House Defendants did anything

to obtain Courser’s secret or private information. As explained above, Courser fails to allege a

basis to hold the House Defendants liable for the acts of non-parties. Moreover, this Court has

already held that Graham lawfully recorded the “inoculate-the-herd” conversation, Gamrat, 320

F. Supp. 3d at 945, and the HBO Report used the information in that recording only after it had

been reported by the Detroit News and other news outlets and, thus, was no longer private.

        Finally, this claim is barred by governmental immunity and, to the extent Courser asserts

that the violation occurred during the House investigation, it is also barred by absolute legislative

immunity.

        9.       Tortious Interference

        Courser alleges in Count 10 that the House Defendants are liable for tortious interference

with his business relationships. 13 The elements of such a claim are: “(1) the existence of a valid

business relationship or expectancy that is not necessarily predicated on an enforceable contract,

(2) knowledge of the relationship or expectancy on the part of the defendant interferer, (3) an

intentional interference by the defendant inducing or causing a breach or termination of the

relationship or expectancy, and (4) resulting damage to the party whose relationship or expectancy

was disrupted.” Health Call of Detroit v. Atrium Home & Health Care Servs., Inc., 268 Mich.

App. 83, 90, 706 N.W.2d 843, 849 (2005).

        Courser fails to allege facts supporting such a claim against the House Defendants. He did

not identify a single relationship that the House Defendants jeopardized, nor does he allege that


13
  As the House Defendants note, it appears that this claim may have been left over from Courser’s prior case because
Courser alleges that “Defendants were aware that they were publishing misleading and defamatory articles,” which
appears directed at the Detroit News, a defendant in Courser I.

                                                        26
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2799 Page 27 of 33


the House Defendants knew of any specific business relationships that their investigation would

damage. Moreover, because the only publication the House Defendants made is the HBO report,

the House Defendants are protected by legislative and governmental immunity.

       10.     Intentional and Negligent Infliction of Emotional Distress

       Courser’s intentional infliction of emotional distress claim in Count 11 fails for a number

of reasons. First, a plaintiff can establish an intentional infliction of emotional distress claim only

if the defendant’s conduct was “extreme and outrageous.” Hayley v. Allstate Ins. Co., 262 Mich.

App. 571, 577, 686 N.W.2d 273, 276 (2004). “The conduct complained of must be so outrageous

in character and so extreme in degree, as to go beyond all possible bounds of decency, and to be

regarded as atrocious and utterly intolerable in a civilized community.” Id. (internal quotation

marks omitted). Here, absent the alleged conspiratorial acts of non-parties, which cannot be

imputed to the House Defendants, the House Defendants’ conduct does not rise to this level of

malfeasance.

       Second, to the extent Courser’s claim depends on conduct during the HBO or Select

Committee investigations, the House Defendants are entitled to legislative immunity.

       Finally, this claim is also barred by governmental immunity.

       As for Courser’s negligent infliction of emotional distress claim, in Michigan, such claims

are limited to “bystander recovery”—where a plaintiff witnesses negligent injury to a third person

and suffers mental disturbance as a result. Hayes v. Langford, No. 280049, 2008 WL 5158896, at

*4 (Mich. Ct. App. Dec. 9, 2008) (per curiam). Courser fails to allege that he witnessed an injury

to a third person. Moreover, this claim is also barred by both legislative and governmental

immunities.




                                                  27
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2800 Page 28 of 33


        11.      Fraudulent Misrepresentation

        In Count 14 Courser alleges that Defendants Swartzle and Beydoun knowingly

misrepresented to him that if he appeared at the Select Committee hearing and met with Bowling,

his interests would be protected and he would only be censured, and his statements would remain

private. In Gamrat, in addressing Gamrat’s similar claims, this Court said that “no reasonable

person with even a rudimentary understanding of the political system could believe that one or two

individuals—the Speaker and/or the Majority Counsel—could guarantee votes, particularly on an

issue as sensitive as censuring or ejecting a member.” 320 F. Supp. 3d at 939. The same is true

with Courser’s fraudulent misrepresentation claim in the instant case. Because Michigan law

requires that reliance on an alleged misrepresentation must have been reasonable in order to hold

a defendant liable for fraudulent misrepresentation, see MacDonald v. Thomas M. Cooley Law

Sch., 724 F.3d 654, 662–63 (6th Cir. 2013), as a matter of law, Courser cannot establish the reliance

element of his claim. 14

        In addition, Courser’s fraud claim is barred by legislative and governmental immunity.

        12.      RICO and RICO Conspiracy

        In Count 15 Courser alleges that Defendants violated RICO, and in Count 16 Courser

alleges that Defendants engaged in a conspiracy to violate RICO.

        Although Courser cites 18 U.S.C. § 1962(a), (b), and (c) in Count 15, Courser’s only

possible claim is for violation of 18 U.S.C. § 1962(c), which prohibits conducting an enterprise

through a pattern of racketeering. Courser’s RICO claim fails for one glaring reason, which

Courser fails to address in his response. That is, in order to establish a violation of § 1962(c), a

plaintiff must demonstrate a pattern of racketeering. Sedima, S.P.R.L. v. Imrex Co., 473 U.S. 479,



14
   Courser’s allegation that Swartzle and Beydoun were acting as his attorneys is specious. Courser—an attorney
himself—had is own counsel during the Select Committee investigations and Courser should have known that in their
respective capacities Swartzle and Beydoun did not represent Courser individually.
                                                       28
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2801 Page 29 of 33


496, 105 S. Ct. 3275, 3285 (1985). To establish a pattern, a plaintiff “must show that the

racketeering predicates are related, and that they amount to or pose a threat of continued criminal

activity.” H.J. Inc. v. Nw. Bell Tel. Co., 492 U.S. 229, 239, 109 S. Ct. 2893, 2900 (1989) (italics

in original).

        Continuity may be either closed-ended or open-ended. Id. at 241, 109 S. Ct. at 2902. Open-

ended continuity exists where there is a distinct threat of long-term racketeering activity or the

predicate acts or offenses are a part of the entity’s regular way of doing business. Aces High Coal

Sales, Inc. v. Cmty. Bank & Trust of W. Ga., 768 F. App’x 446, 456 (6th Cir. 2019). In a closed-

ended situation, the plaintiff must show a series of related predicates extending over a substantial

period of time. Acts extending over a few weeks or months do not suffice. Id. at 457. In either

case, there must be a threat of future criminal conduct. If the alleged scheme involved a single

scheme and a single goal, the continuity requirement is not met. Id.

        Courser cannot establish continuity under either theory. Here, Courser alleges a scheme

that lasted no more than nine months and had but a single purpose and victim—to remove Courser

from office. The alleged scheme was complete once Courser resigned, as nothing else remained

to be done. Because the single purpose was accomplished, no threat of alleged future criminal

activity remained.   See Vemco, Inc. v. Camardella, 23 F.3d 129, 134–35 (6th Cir. 1994)

(concluding that the continuity requirement was not satisfied because the instrumentality was a

single construction job with a single victim and the scheme was complete once the defendant

received the money it was requesting in the billing statements); Thompson v. Paasche, 950 F.2d

306, 311 (6th Cir. 1991) (“Paasche’s fraudulent scheme was an inherently short-term affair. He

had nineteen lots to sell. Once he had sold all of the lots, the scheme was over. It had to be, he

had no more land to sell. Thus, his scheme was, by its very nature, insufficiently protracted to

qualify as a RICO violation.”). Courser thus fails to state a RICO claim.


                                                29
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2802 Page 30 of 33


       In addition, because Courser does not establish a RICO claim, he also fails to establish a

RICO conspiracy. See Craighead v. E. F. Hutton & Co., 899 F.2d 485, 495 (6th Cir. 1990)

(“Plaintiffs’ conspiracy claim cannot stand in light of the dismissal of their other RICO counts.”).

       13.     Spoliation

       Last, in Count 17, Courser alleges a claim for the tort of spoliation. However, Michigan

courts refuse to recognize the stand-alone tort of spoliation. Teel v. Meredith, 284 Mich. App.

660, 663, 774 N.W.2d 527, 529 (2009). Moreover, although Courser generally alleges that the

House Defendants modified some information that was on the computer that the House loaned

him, he does not state what the information was. Courser also fails to show that he was

disadvantaged by whatever was modified or deleted. This claim, like the others, fails.

C.     Rule 37 Motion for Sanctions

       Shortly before oral argument was scheduled on the instant motions to dismiss, Courser

filed a motion pursuant to Federal Rule of Civil Procedure 37 based on alleged destruction and/or

spoliation of evidence. (ECF No. 61.) The motion presents essentially the same grounds as

Courser’s spoliation claim in Count 17.

       The basis for Courser’s motion is that after the Detroit News article was published,

Defendant Swartzle put a “litigation hold” on Courser’s, Gamrat’s, and their staff’s computers.

Swartzle asked Defendant Bowlin to obtain all hard files and onsite computers, and Bowlin

complied. Courser alleges that “[b]etween August 6, 2015, and September 11, 2015, while in the

possession of the House, items were deleted, overwritten, tampered with, manipulated, destroyed,

and then ‘bleached’ so that they can never be recovered.” (Id. at PageID.2621.)

       On Monday, August 10, 2015, around 8:00 a.m., Catherine Hunter, the Director of

Information Systems for the House, took possession of the collected computers and began

processing them. She plugged each computer into a power outlet using a computer charger. She


                                                30
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2803 Page 31 of 33


then logged onto the computer using her administrator credentials; plugged in an external hard

drive to the computer via a USB Port; copied all “local user files” to the hard drive; turned off the

computer, unplugged it, and put it in a designated place in her office. (ECF No. 33-74 at

PageID.2087.) Hunter took all of these steps as part of the House’s routine procedure or protocol.

(Id. at PageID.2088.) While processing the computers, Hunter did not prevent them from

accessing the House’s WiFi network, and she may have plugged them into the network via an

ethernet cable. (Id. at PageID.2087, 2089, 2092.) As a result, the computers’ operating system

and antivirus software, Kaspersky, began updating. (Id. at PageID.2090.) All computers remained

in Hunter’s office until the Michigan State Police picked them up on September 11, 2015. (Id. at

PageID.2087.) Hunter is certain that she was the only person who had access to the computers

while they were stored in her office. (Id. at PageID.2091.)

       Courser alleges that the House did the following to the computers: (1) accessed, modified,

deleted, and wrote over “files”; (2) deleted the “Lync messaging program used by” Courser,

Gamrat, and their staffs; (3) removed, overwrote, and “bleached” files using a computer program

called Kaspersky; and (4) locked the computers with BitLocker. (ECF No. 61 at PageID.2623.)

       Courser brings his motion pursuant to Federal Rule of Civil Procedure 37(e), which

addresses a party’s failure to preserve electronically-stored information “that should have been

preserved in the anticipation or conduct of litigation because a party failed to take reasonable steps

to preserve it, and it cannot be restored or replaced through additional discovery.” As a remedy

for the alleged violations, Courser requests that the Court: (1) hold that the House destroyed or

failed to preserve evidence and that Courser has been prejudiced by the loss of such information;

(2) order the House Defendants to restore the information and communications and then produce

it to Courser; (3) find that the House Defendants acted with intent to deprive Courser of the

information; (4) grant judgment in Courser’s favor; and (5) award Courser his costs and attorney’s


                                                 31
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2804 Page 32 of 33


fees. (ECF No. 61 at PageID.2623.) “Rule 37(e)(2) sanctions are available to address the

prejudicial effect of lost [electronically-stored information] only if the loss is shown to have been

motivated by an intent to deprive another party of the information’s use in litigation.” Culhane v.

Wal-Mart Supercenter, 364 F. Supp. 3d 768, 773 (E.D. Mich. 2019).

       The Court rejects Courser’s motion for several reasons. First, Courser cannot show that

the information was lost due to a lack of reasonable efforts to maintain it. That is, a party is not

required to retain every piece of information, regardless of its relevance, and Courser fails to show

that the items the House Defendants failed to preserve are relevant. In spite of Courser’s claim

that thousands of computer files were modified, deleted, or added, Ms. Hunter testified that she

did not do any of those things and simply followed the House’s litigation hold protocol. Only the

operating system files were updated. In addition, it is not clear how deletion of the Lync program

is relevant, and while the House used the Kaspersky antivirus software, it did not use Kaspersky

file shredding software, as Courser claims. And, Courser fails to explain why Bitlocker software,

which protects information, is relevant to this litigation. Finally, as to a duty to preserve, Courser

fails to show that the House had any reason to anticipate the instant litigation when Ms. Hunter

sought to preserve the evidence on Courser’s and Gamrat’s computers.

       Second, to the extent Courser seeks replacement of the lost information, the House

Defendants note that the information Courser claims was lost can be quickly and easily replaced.

       Third, Courser fails to allege prejudice; he does not even attempt to explain what

information was deleted that may have been useful to him. The answer is likely nothing. For

example, in spite of Courser’s specious claim that the “inoculate-the-herd” recording was

“fabricated,” Courser and Gamrat both admitted during the Select Committee proceedings that

they said and did what was portrayed on the recording. This is why Courser and Gamrat were

investigated and why Courser resigned and Gamrat was ultimately expelled. Moreover, Courser


                                                 32
Case 1:18-cv-00882-GJQ-PJG ECF No. 67 filed 07/11/19 PageID.2805 Page 33 of 33


does not even attempt to explain why he would have evidence of the House Defendants’ alleged

conspiracy on his House-loaned computer.

       Finally, Courser fails to demonstrate that the House Defendants acted with an intent to

deprive Courser of information, particularly information having some relevance to Courser’s

claims. Rule 37(e)(2) allows the imposition of most of the sanctions that Courser requests “only

upon finding that the party acted with the intent to deprive another party of the information’s use

in the litigation.” Nothing in the record indicates that the House Defendants intended to deprive

Courser of information relating to this litigation.

                                           V. Conclusion

       For the foregoing reasons, the Court will grant the House Defendants’ (including

Defendant Saari) motions to dismiss and dismiss Courser’s First Amended Complaint in its

entirety. In addition, the Court will deny Courser’s motion for sanctions pursuant to Rule 37(e).

       An Order consistent with this Opinion will enter.



Dated: July 11, 2019                                          /s/ Gordon J. Quist
                                                             GORDON J. QUIST
                                                       UNITED STATES DISTRICT JUDGE




                                                  33
